HOFF, Judge.
Joseph Stroetker (Stroetker), personal representative of the estate of Robert J. *36Stroetker (decedent), appeals the judgment entered by the trial court on his petition to discover assets and to declare and distribute a trust. The trial court denied Stroetker’s request to impose a constructive trust upon assets that decedent’s nephew, Albert L. Caskey (Caskey), acquired through operation of law as a joint tenant with right of survivor-ship on assets with decedent.
In his first, second, and third points, Stroetker argues alternatively that the joint tenancy with right of survivorship was actually an express trust, resulting trust, or constructive trust.
Because Stroetker’s only theories on appeal allege alternative theories of trust, we hold he does not have standing as personal representative for the decedent’s estate to bring this appeal. Under his alternative theories regarding the establishment of a trust, the heirs of the estate would not benefit, but rather the individuals named in the trust.
In order to have proper standing, the party seeking relief must show two things. Mattis v. Schnarr, 502 F.2d 588, 593 (8th Cir.1974). First, the party must show that he is sufficiently affected by the action he is challenging to justify consideration by the court of the validity of the action, and second, that the action violates the rights of the particular party who is attacking it and not of some third party. Id.
Because the estate cannot benefit by the relief requested on appeal, the personal representative has no standing on appeal.
Appeal dismissed.
CRAHAN, P.J., and GRIMM, J., concur.